Per Curiam.
The Court being evenly divided in opinion, three members of the Court being of opinion that the demurrer should be sustained and three members of the Court being of opinion that the demurrer should be overruled, Justice I. Beverly Lake taking no part in the consideration or decision of the case, the judgment of the lower court is affirmed after the manner of the usual practice of appellate courts in such cases and stands as the decision in this case without becoming a precedent. Parrish v. Publishing Co., ante, 711, 157 S.E. 2d 334, and cases therein cited.
Affirmed.